Citation Nr: 1302538	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a foot disability.

3.   Entitlement to service connection for a psychiatric disability, to include mood disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 29 to December 18, 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from August and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2012, the Board remanded these matters to schedule the Veteran for a Board hearing before a Veterans Law Judge.  The Veteran testified before the undersigned at a November 2012 videoconference hearing.  


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, VA treatment records reflect that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a November 2009 VA behavioral health assessment note and an August 2010 VA primary care treatment note include diagnoses of mood disorder and depression.  Thus, there is competent evidence of a current psychiatric disability.

Service treatment records include a November 1970 report of medical history for purposes of separation from service on which the Veteran reported a history of "depression or excessive worry" and "nervous trouble of any sort."  He has also reported that he experienced nightmares in service.  Moreover, he contends that his current psychiatric disability is related to various psychiatric stressors in service.  The in-service stressors reported by the Veteran include hearing fellow service members talk about their combat experiences after their return from Vietnam, receiving vaccinations from an air gun, the suicides and other physical ailments of fellow service members due to fear and anxiety, anticipating deployment to Vietnam, being harassed by a drill sergeant, and experiencing stress due to basic training.  Psychiatric symptoms have reportedly persisted since service.  Nevertheless, there is some evidence to the contrary.

In sum, there is competent evidence of a current psychiatric disability, report of psychiatric symptoms at the time of separation from service, and a claim of in-service psychiatric stressors.  Also, there is competent evidence of a continuity of symptomatology, suggesting that a current psychiatric disability may be related to service.  Thus, VA's duty to obtain an examination as to the nature and etiology of the current psychiatric disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of current psychiatric disability.

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service personnel records may contain information relevant to his claim of service connection for a psychiatric disability.  These records have not yet been obtained.  Hence, on remand, the National Personnel Records Center (NPRC) should be asked to obtain a copy of the Veteran's Official Military Personnel File (OMPF).

Moreover, during the November 2012 hearing the Veteran reported that he began receiving treatment for hypertension and foot problems at the VA Medical Center in Oklahoma City, Oklahoma (VAMC Oklahoma City) immediately following service.  The treatment records from this facility in the claims file are dated from October 1974 to June 1999, from June 2008 to July 2009, and from October 2009 to January 2011.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the Veteran also reported during the November 2012 hearing that he had received private treatment for hypertension following service.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to the treatment records identified during the November 2012 hearing.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the NPRC to obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including all appraisals of his performance.  If efforts to obtain the Veteran's OMPF are unsuccessful through the NPRC, request such records from any other appropriate depository.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for psychiatric disability, bilateral foot disabilities, and hypertension from VAMC Oklahoma City from December 1970 through October 1974, from June 1999 through June 2008, from July 2009 through November 2009, and from January 2011 to the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to identify the location and name of any private medical facility where he has received post-service treatment for psychiatric and bilateral foot disabilities and hypertension, especially with regard to the private treatment for hypertension that was identified during the November 2012 hearing.  He should also be asked to include the dates of any such treatment.

The Veteran should also be asked to complete authorizations for VA to obtain all records of his treatment for psychiatric disability, foot disability, and hypertension from any sufficiently identified private treatment provider.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  

4.  After all efforts have been exhausted to obtain and associate with the claims file any service personnel records and any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of each current psychiatric disability, including PTSD.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review.   
The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that a current psychiatric disability (any psychiatric disability diagnosed since June 2009) had its onset in service, is related to his reported psychiatric symptoms in service, is related to his reported stressors in service, or is otherwise related to a disease or injury in service?

(b)  If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since June 2009 (including depression and mood disorder), the Veteran's reports of psychiatric symptoms at the time of separation from service, and all of his reported stressors in service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report psychiatric symptoms and stressors in service, his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

